By the Court. Sandford, J.
The answer was unquestionably defective, in the omission of the signatures of the parties verifying it. The practice has long been settled and uniform, that an affidavit should be signed by the deponent. A deposition, taken down by the officer, stands upon a different ground. (Clark v. Sawyer, 3 Sand. Ch. R. 352,414.) But the plaintiff’s attorney, instead of entering a default, should -have notified the opposing attorneys of the defect, and if they did not promptly obviate it, he might then have treated it as a nullity, and proceeded to enter his judgment. We find this practice was established several years since, in the supreme court, and it is so fair and reasonable that we adopt it without hesitation.
Motion granted.